Citation Nr: 1725999	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  06-24 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a compensable rating for the appeal period prior to January 31, 2008 and in excess of 10 percent for degenerative arthritis of the left knee affecting extension, for the period from January 31, 2008 to December 16, 2008.

2.  Entitlement to a rating in excess of 60 percent for status post left knee replacement with history of internal derangement and arthritis from February 1, 2010, following a period of temporary 100 percent rating after total knee replacement surgery (TKA) from December 16, 2008.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Eckart, Counsel 
INTRODUCTION

The Veteran served on active duty from August 1976 to August 1980.

These matters come before the Board of Veterans' Appeals (BVA or Board) from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

A Board hearing was scheduled for June 2012; however, the Veteran asked that it be rescheduled.  A subsequent hearing was scheduled for December 2012.  The Veteran withdrew his scheduled hearing.  He has not since asked for it to be rescheduled.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (d) (2016).

In a February 2013 decision, the Board adjudicated issues of entitlement to a rating in excess of 10 percent for degenerative arthritis of the left knee with limitation of flexion for a period prior to December 16, 2008 and entitlement to a rating in excess of 20 percent for residuals status post internal derangement of the left knee, prior to December 16, 2008; hence these particular matters are no longer in appellate status.  

The Board in February 2013 also remanded the following issues for further development and to address due process matters:  entitlement to a rating in excess of 10 percent for degenerative arthritis of the left knee with limitation of extension for the period from January 31, 2008 to December 16, 2008; entitlement to an effective date earlier than January 31, 2008 for the grant of a separate 10 percent evaluation for limitation of extension of the left knee, and entitlement to a rating in excess of 30 percent for status post left knee replacement with history of internal derangement and arthritis, since December 16, 2008.  

The issue of entitlement to an effective date earlier than January 31, 2008 for the grant of a separate 10 percent evaluation for limitation of extension of the left knee had been remanded for issuance of a statement of the case (SOC) pursuant to the Court's decision in Manlincon v. West, 12 Vet. App. 238 (1999).  Following this remand a SOC was issued on December 14, 2016, but the Veteran failed to perfect this appeal.  This issue is therefore not before the Board as it was not perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  The issue of an increased rating for arthritis of the left knee with limited extension currently rated 10 percent disabling between January 31, 2008 and to December 16, 2008 is returned to the Board for consideration.  

Notwithstanding the fact that the effective date matter is not before the Board due to the Veteran's failure to perfect it, the issue of entitlement to a higher rating for arthritis of the left knee affecting extension is before the Board from the pendency of this appeal, as it was neither adjudicated by the Board, withdrawn nor otherwise mooted out during the pendency of this appeal up to December 16, 2008.  The Board has therefore characterized the issue to be that of entitlement to an increased rating for degenerative arthritis of the left knee affecting extension, to reflect the staged increase from 0 percent prior to January 31, 2008 to 10 percent effective from January 31, 2008 to December 16, 2008.  

Following the Board's February 2013 remand, in a December 2016 rating the RO granted a 60 percent rating for the status post left knee replacement (or arthroplasty) (TKA) with history of internal derangement and arthritis, effective from February 1, 2010, following a period of temporary total (100 percent) rating for a 13 month post-surgical period beginning on December 16, 2008.  This issue has been recharacterized as entitlement to a rating in excess of 60 percent for status post left knee replacement with history of internal derangement and arthritis from February 1, 2010, following a period of temporary 100 percent rating following total knee replacement from December 16, 2008.  The Veteran has expressed satisfaction with the 60 percent rating and this matter shall be addressed further by the Board in the following dismissal decision.  


FINDINGS OF FACT

1.  From December 16, 2008 up until February 1, 2010 a total (100 percent) disability rating has been in effect for the left knee disability following left knee total replacement surgery on December 16, 2008.

2.  In a December 2016 signed correspondence, the Veteran expressed satisfaction with the 60 percent rating assigned to his left knee disorder, status post left knee replacement, effectively withdrawing his appeal with regard to the issue of entitlement to an increased rating for a rating in excess of 60 percent for status post left knee replacement with history of internal derangement and arthritis from February 1, 2010; prior to February 1, 2010 a maximum 100 percent rating was in effect beginning on December 16, 2008. 

3.  The weight of the evidence supports a finding that throughout the pendency of the appeal prior to January 31, 2008, the Veteran's left knee disability of arthritis affecting his extension was manifested by functional loss during repetitive use, including pain on motion, and objective findings of extension limited to 10 degrees in May 2005; however, evidence of extension limited to 15 degrees or more has not been shown.

4.  For the period from January 31, 2008 to December 16, 2008, the Veteran's left knee disability of arthritis affecting his extension included evidence of painful motion with extension limited to 10 degrees; extension limited to 15 degrees or more was not shown.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal by the Veteran as to the issue of entitlement to a rating in excess of 60 percent for status post left knee replacement with history of internal derangement and arthritis from February 1, 2010 have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for entitlement to a rating of 10 percent for a left knee disability of arthritis affecting extension manifested prior to January 31, 2008 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a; Diagnostic Code 5003, 5261 (2016).

3.  The criteria for entitlement to a rating in excess of 10 percent for a left knee disability of arthritis affecting extension have not been met for the period from January 31, 2008 to December 16, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a; Diagnostic Code 5003, 5261 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Matters-Mooted Issues

As pointed out in the Introduction, the prior Board decision in February 2013 adjudicated issues of entitlement to a rating in excess of 10 percent for degenerative arthritis of the left knee with limitation of flexion for a period from the pendency of this appeal prior to December 16, 2008 and entitlement to a rating in excess of 20 percent for residuals status post internal derangement of the left knee, from the pendency of this appeal prior to December 16, 2008.  Accordingly, these particular matters are no longer in appellate status and need not be further addressed.  

Regarding the period in effect from December 16, 2008 to February 1, 2010, the Veteran was in receipt of a temporary 100 percent rating for the period following his TKA surgery prior to February 1, 2010.  See 38 C.F.R. § 4.71a Diagnostic Code 5055.  As this is the highest allowable rating during this period of time, adjudication of the severity of the left knee disability following his TKA surgery is rendered moot by this grant from December 16, 2008 until February 1, 2010.  Thus the remaining appellate issues will be addressed as follows.

Dismissal-Entitlement to a rating in excess of 60 percent for status post left knee replacement from February 1, 2010, following a period of temporary 100 percent rating after total knee replacement from December 16, 2008

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative. 38 C.F.R. § 20.204.  

In the present case, in a December 2016 rating, the RO granted a 60 percent rating for the left knee TKA residuals effective February 1, 2010, following a period of a total (100 percent) disability rating that began on December 16, 2008, the date of the left knee TKA surgery.  In a December 2016 correspondence subsequent to this rating, which included a photocopy of the December 14, 2016 supplemental statement of the case (SSOC) that provided notice of this award, the Veteran submitted a statement which acknowledged receipt of the December 2016 SSOC and stated "if I am interpreting this decision correctly, I accept the decision of an increase to 60 percent for my left knee."  He subsequently concluded that if this were the case "I will agree with the VA's decision" and signed this document.  The Veteran has expressed satisfaction with the 60 percent rating assigned to his left knee disability, effectively withdrawing his appeal of the claim for a rating in excess of a 60 percent for his left knee TKA residuals.  

In light of the above, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this portion of the appeal and the issue as to entitlement to a rating in excess of a 60 percent rating for the left knee disability as of February 1, 2010 is dismissed.

III. Increased Rating for degenerative arthritis of the left knee, limitation of extension, including compensable prior to January 31, 2008 and in excess of 10 percent for the period from January 31, 2008 to December 16, 2008.

Although the rating in excess of 60 percent disabling for the left knee disability has been dismissed, and other matters regarding entitlement to an increased rating for the left knee have been otherwise adjudicated by the Board in 2013 or rendered moot as discussed above, the limited issue of entitlement to a compensable rating prior to January 31, 2008 and in excess of 10 percent disabling for a degenerative arthritis of the left knee with limited extension from January 31, 2008 to December 16, 2008 remains on appeal.  

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations requires VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

Regarding the remaining issue of a rating in excess of 10 percent for degenerative arthritis of the left knee, limitation of extension, for the period from January 31, 2008 to December 16, 2008, the Veteran was provided notice with regard to the claim on appeal in April 2005, prior to the initial adjudication, and post remand in February 2015 was subsequently provided with notice via a letter which advised him of the process by which disability ratings and effective dates are assigned.  This case was reajudicated via a SSOC in December 2016.  Further, all identified, available records have been obtained.  

Additionally, he was afforded a VA examination on January 31, 2008 to address his left knee symptoms, the reports of which are responsive to the questions posed and therefore adequate for adjudication purposes.  The Board notes that in Correia v. McDonald, No. 13-3238 (U.S. Vet. App. July 5, 2016), the Court interpreted 38 C.F.R. § 4.59 in such a way as to require expansive range of motion testing.  In this case, however, the January 2008 VA examination, the only medical evidence of record addressing range of motion in any capacity, mostly addressed the Correia factors except for passive versus active motion.  Consequently, any deficiency as now outlined by Correia cannot affect the claim, and is harmless error.  Moreover, the Veteran has not alleged any prejudice caused by a deficiency in the examination.  Accordingly, there is adequate medical evidence of record to make a determination in this case.

VA has satisfied its duties to inform and assist, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  There is no additional notice or assistance that would be reasonably likely to aid in substantiating the claim decided herein.  See 38 U.S.C.A. § 5103A (a)(2).

Law and Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2016). 

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2016). 

The Board acknowledges that in evaluating musculoskeletal disabilities, consideration must be given to additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The Court has held that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). 

VA regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology. 38 C.F.R. § 4.40 ("functional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded"); see Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). 

As is the case here, where entitlement to compensation has already been established and an increase in the disability ratings are at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

As the matters of separate ratings for left knee disability under 38 C.F.R. § 4.71a, for internal derangement under Diagnostic Code 5257 and for arthritis under Diagnostic Codes 5003 and 5010, with compensable limitation of flexion under Diagnostic Code 5260 (per VAOPGCPREC 23- 97 and VAOPGCREC 9-98) have been previously adjudicated by the Board for the periods prior to December 16, 2008, and the appeal has been either been rendered moot or dismissed for residuals of TKA (Diagnostic Code 5055) as of December 16, 2008, such matters need not be addressed further.  

Therefore, this appeal is restricted to the question of whether a higher rating is warranted for arthritis with limited extension, rated as noncompensable prior to January 31, 2008 and rated 10 percent disabling from January 31, 2008 to December 16, 2008.  

Pursuant to Diagnostic Code 5003, arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, x-ray evidence of involvement of 2 or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations warrants a 20 percent evaluation. X-ray evidence of involvement of 2 or more major joints or 2 or more minor joints warrants a 10 percent evaluation.  See 38 C.F.R. §§  4.71a, Diagnostic Code 5003.

Extension limited at 10 degrees warrants a 10 percent rating, extension limited at 15 degrees warrants a 20 percent rating, extension limited at 20 degrees warrants a 30 percent rating, extension limited at 30 degrees warrants a 40 percent rating, and extension limited at 45 degrees warrants a 50 percent rating.  Diagnostic Code 5261. [Flexion of the knee to 140 degrees is considered full, and extension to 0 degrees is considered full. Plate II.] 38 C.F.R. § 4.71.

By way of history, in a February 1981 rating, service connection was granted for a left knee disability which was limited to residuals of internal derangement with an initial 10 percent rating assigned.  The Veteran appealed this rating to the Board which upheld the 10 percent rating in a January 1983 decision.  Subsequently, a March 2000 rating decision granted a separate 10 percent rating for arthritis of the left knee effective October 28, 1999, but did not find a basis for an increase beyond 10 percent based on limited extension.  The 10 percent rating based on arthritis was confirmed and continued in subsequent ratings (although the rating for internal derangement was subsequently increased to 20 percent in January 2002).  

The Veteran filed the current claim for increased rating for his left knee on January 20, 2005.  

Evidence from the pendency of this claim pertaining to the limited matter of left knee extension discloses that his treatment for the left knee included the use of medications, a cane and knee brace.  An August 2004 VA record noted that he walked about 3 time a week, with prolonged walking aggravating the knee.  He had plans to do engage in other activities such as swimming and stationary biking.  His pain level was around 5/10.  He was seen in a VA clinic in December 2004 for left knee severe degenerative joint disease (DJD) that was worsening with pain at rest at a 6 and walking at an 8, out of a 1-10 scale.  However, he was able to walk 2 blocks with a cane for walking long distances and brace for stability issues.  On objective examination his range of motion was fully intact.  In March 2005 he reported chronic pain and stiffness of the left knee and considerations for possible TKA of the left knee TKA were noted.  X-rays from April 2005 confirmed the presence of advanced arthritis of the left knee.  See 30 pg. VA records in VBMS 4/21/05 at pgs. 2, 11, 14-16.  

On May 23, 2005 the Veteran was seen for a private orthopedic evaluation for left knee pain, with large osteophytes noted on X-ray and a range of motion shown to be limited from 10 to 90 degrees.  He was diagnosed with severe osteoarthritis of the left knee and it was determined that he would eventually need a left TKA in the future, but for the time being he was to be treated symptomatically for as long as possible.  See 75 pg. private medical records entered in VBMS on 8/30/05 at pg. 27, 48-49.  

The report of a May 2005 VA examination noted the Veteran to be walking with a cane for about the past year, with plans to be scheduled for left TKA surgery, due to severe worsening of the left knee.  He was reliant on pain medication for pain control.  He used the cane to walk distances and worked a sedentary job.  Physical examination showed full 0 degrees extension, although repetitive testing contained no specific results, only noting pain, fatigability, and lack of endurance with repetitive range of motion.  There were no reports of incapacitating episodes due to his knee.  He was diagnosed with severe DJD of the left knee.  

VA records dated in December 2005 disclosed complaints of constant pain in the left knee, with plans to postpone an upcoming TKA surgery that had been scheduled for the following week.  He indicated that the pain improved with movement and activity but he required pain medication.  Examination disclosed full extension of the left knee.  He was assessed with OA of the left knee.  Other records from the same month described the knee pain as being at a level 6/10.  See 14 pg. VA medical records received in VBMS 7/11/06 at pg. 5-6, 9.  

VA records dated in July 2007 disclosed that the left knee continued to be painful and would swell with physical activity such as prolonged walking.  His pain was fairly controlled with medication.  He was assessed with stable left knee DJD and was noted to be contemplating undergoing a left TKA in the near future.  See 3 pg. VA treatment records in VBMS 1/16/08 pg. 1-3. 

In January 31, 2008 the Veteran underwent a VA examination of the left knee.  Severe tri-compartmental degenerative arthritis was confirmed by X-ray.  He was noted to use a cane while ambulating, with improvement.  He had limits on standing and could stand for 15-30 minutes and walk more than a 1/4 mile, but less than a mile.  He had 2/2 pain on extremes of motion.  He had weekly moderate flare-ups lasting for hours, during which he would still go to work, but he could not function well during the flares.  On physical examination, his gait was normal.  He had a range of motion from 10 degrees extension to 95 degrees flexion.  His active motion against gravity was still 10 to 95 degrees with pain at the extremes (beginning at 10 degrees and ending at 95 degrees).  There was an additional loss of motion on repetitive use from 10 to 95 degrees, with pain being the factor most responsible for the additional loss of motion.  However, the actual extent of motion loss on extension was not articulated.  

A review of the remainder of the medical evidence in the Veteran's electronic folder does not disclose any evidence pertinent to the left knee arthritis with limitation of extension prior to December 16, 2008.

Based upon a review of the evidence and with application of reasonable doubt the Board finds that a 10 percent rating is warranted for left knee arthritis with limited extension from the pendency of this appeal prior to the January 31, 2008 date which the RO awarded this separate rating based on limited extension.  Although VA records do not disclose objective evidence of a compensable limited range of extension within the one year period prior to his January 2005 claim, he was noted to report increased pain on motion and repetitive use in VA records from August 2004 and December 2004, particularly following prolonged walking.  Thus, with consideration of additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination, the Board finds that such findings after walking more closely resemble the criteria for a 10 percent rating based on limited extension.  A few months later on May 23, 2005, he is shown to have had objective findings of limited extension of 10 degrees which clearly meets the VA criteria for a 10 percent rating under Diagnostic Code 5261.  Subsequent records, including the May 2005 VA examination, prior to the January 31, 2008 date continued to show evidence of pain, fatigability and lack of endurance on repetitive range of motion, with pain being the limiting factor, in spite of objective findings of full extension of the left knee.  

Given such evidence of additional functional limitation, coupled with the finding of extension limited to 10 degrees on May 23, 2005, the evidence is in equipoise and a separate 10 percent rating is warranted for limitation of extension from the pendency of this appeal up to January 31, 2008, when the RO assigned this separate 10 percent rating.  See Burton v. Shinseki, 25 Vet. App. 1 (2011); 38 C.F.R. §§ 4.40, 4.45.  Pain is compensated only to the extent of functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The preponderance of the evidence however does not reflect that a rating in excess of 10 percent disabling is warranted for the left knee arthritis with limitation of extension at any time during the pendency of this appeal up to the December 16, 2008 TKA surgery date.  With the exception of the findings on May 23, 2005 and the January 31, 2008 VA examination which showed the extension limited to 10 degrees, the rest of the evidence indicated that his motion on extension was not limited.  None of the evidence including the treatment record on May 23, 2005 and the January 2008 VA examination suggest that the Veteran's left knee disorder was limited to 15 degrees which would warrant the next highest rating of 20 percent disabling.  Although the January 2008 VA examination indicated that there was pain on motion, the examiner did not clearly mark the point at which the extension was stopped or otherwise restricted by pain.  The pain itself was said to be at a level 2 on the extremes of motion, which would indicate only mild pain at the extreme of motion, which for the extension, was 10 degrees.  

Hence, a higher rating than the 10 percent rating now shown to extend back to the initiation of this appeal was not met or approximated for the left knee arthritis with limitation of extension prior to December 16, 2008.  See DeLuca, 8 Vet. App. 202.  


ORDER

Entitlement to a rating in excess of 60 percent for status post left knee replacement with history of internal derangement and arthritis from February 1, 2010, is dismissed.

Entitlement to a rating of 10 percent for degenerative arthritis of the left knee affecting extension from to January 20, 2005 is granted.

A rating in excess of 10 percent for degenerative arthritis of the left knee affecting extension, from January 31, 2008 to December 16, 2008, is denied.




____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


